In an action, inter alia, to recover damages for libel, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Adler, J.), entered May 10, 2007, as granted those branches of the separate motions of the defendant Greenwood Trust Company, doing business as The Discover Card, and the defendant Joseph Terkell, which were to dismiss the complaint insofar as asserted against each of them.
Ordered that the appeal is dismissed, with one bill of costs.
“An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal” (NYCTL 1998-1 Trust v Shahipour, 29 AD3d 965 [2006]). The appellant failed to provide this Court with an appendix containing copies of any of the papers pertaining to the motion of the defendant Greenwood Trust Company, doing business as The Discover Card, inter alia, to dismiss the complaint insofar as asserted against it. Furthermore, the appellant omitted from the appendix numerous exhibits to the moving affirmation of the defendant Joseph Terkell, which Terkell submitted in support of that branch of his separate motion which was for similar relief. Accordingly, we dismiss the appeal for failure to comply with the CPLR and the rules of this Court (see CPLR 5528 [a]; 22 NYCRR 670.10-b [c]; NYCTL 1998-1 Trust v Shahipour, 29 AD3d 965 [2006]). Florio, J.P, Miller, Dillon and McCarthy, JJ., concur.